Citation Nr: 0936814	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  00-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a thyroid disorder.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to an evaluation in excess of 60 percent for 
service-connected diverticulitis, status post perforation of 
abdominal adhesions, irritable bowel syndrome, hiatal hernia 
with gastroesophageal reflux disease, obesity and an 
appendectomy (gastrointestinal disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967; he also had subsequent service in the Air 
Force Reserve.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2006 to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  

It was contended on behalf of the Veteran in April 2006 that 
he should be service-connected for sleep apnea due to his 
service-connected gastrointestinal disability and that he 
should be assigned a compensable rating for his service-
connected hemorrhoids.  As these issues have not been 
adjudicated, they are referred to the RO for adjudication.

The now reopened claim of service connection for low back 
disability and the claim for an increased rating for 
gastrointestinal disability are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
low back disability was denied by an unappealed rating 
decision in April 1998.  
2.  The additional evidence received since April 1998 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for low back disability.  

3.  The Veteran's original claim of service connection for a 
thyroid disorder was denied by an unappealed rating decision 
in September 1999.  

4.  The additional evidence received since September 1999 is 
not cumulative or redundant of evidence previously of record 
and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a thyroid disorder.  

5.  The medical evidence as a whole does not show that the 
Veteran's thyroid disorder is causally related to service or 
to service-connected disability.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which denied entitlement 
to service connection for a low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the April 1998 decision is new 
and material and the claim of entitlement to service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The September 1999 rating decision which denied 
entitlement to service connection for a thyroid disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

4.  Evidence received since the September 1999 decision is 
new and material and the claim of entitlement to service 
connection for a thyroid disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).
5.  The criteria for service connection for a thyroid 
disorder, to include on a secondary basis, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a VCAA notification letter provided to the 
Veteran in January 2007, as a result of the Board remand, 
complies with the holding in Kent.  The RO informed the 
Veteran that the claims were originally denied because the 
claimed disabilities were not incurred in or caused by 
military service.

The Veteran was informed in the January 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  The Board notes, however, that a VA 
examination was conducted in March 2006.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a low back disability was originally 
denied by an unappealed rating decision in April 1998 because 
there was no evidence of a chronic low back disability due to 
service.  The issue of service connection for a thyroid 
disorder was originally denied by an unappealed rating 
decision in September 1999 because there was no evidence of a 
chronic thyroid disorder due to service.  A claim to reopen 
was received by VA in February 2003.

Section 7(b)(A) & (B) of the VCAA notes that claims that 
became final between July 14, 1999 and November 9, 2000 
and that denied service connection as not well grounded 
will be readjudicated on request "as if the denial or 
dismissal had not been made."  Pub. L. No. 106-475, § 7, 
114 Stat. at 2099- 2100.  The request for readjudication 
must be filed by the claimant (or a motion made by the 
Secretary) not later than two years after the date of 
enactment of the VCAA.  In this case, however, the Veteran 
did not request readjudication of the September 1999 
denial of service connection for a thyroid disorder within 
two years of the enactment of the VCAA in November 2000.  
Consequently, the issue involving a thyroid disorder is 
correctly treated as a claim to reopen.

The evidence on file at the time of the April 1998 RO 
decision consisted of the Veteran's service treatment 
records and VA and non-VA records dated from April 1979 to 
April 1998.   

The evidence on file at the time of the September 1999 RO 
decision consisted of the Veteran's service treatment 
records and VA and non-VA records dated from April 1979 to 
September 1999, as well as copies of medical information 
from the American Association's Home Medical Encyclopedia.

The Veteran's service treatment records, including his 
September 1967 discharge examination report, do not reveal 
any complaints or findings of a low back or thyroid 
disorder.  

The initial post-service medical evidence of either 
disorder was not dated until May 1993, over 25 years after 
service discharge, when low back strain was diagnosed.  

The evidence received since September 1999 consists of VA 
medical reports, a February 1998 lay statement, a December 
1999 hearing transcript, and written statements by and on 
behalf of the veteran.  

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a low back disability and a thyroid 
disorder due to an event or incident of his period of active 
service or due to service-connected disability.  

The medical evidence received since September 1999 
includes an October 2004 statement from a VA physician in 
which it is concluded that the Veteran's low back and 
thyroid problems are affected by his service-connected 
gastrointestinal disability, for which he was granted 
service connection by rating decision in December 1994.

This October 2004 report is new and material.  It is new, 
because the veteran has not previously provided this 
account, and it is material because it raises a reasonable 
possibility of substantiating the claims.  Therefore, new 
and material evidence has been submitted and the claims 
for service connection for a low back disability and for a 
thyroid disorder are reopened.

The Board must consider whether the Veteran will be 
prejudiced if the Board proceeds to consider his claim for 
service connection for a thyroid disorder on the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has 
made arguments on the merits of the claim throughout the 
appeal period.  He has also had the opportunity to submit 
evidence and offer testimony on the merits of the claim.  
He will not therefore be prejudiced by the Board's 
adjudication, in the first instance, of the claim for 
service connection for a thyroid disorder on the merits.  
Curry v. Brown, 7 Vet App 59 (1994).


Service Connection 

The Veteran seeks service connection for a thyroid disorder 
due to service or to service-connected gastrointestinal 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted, the Veteran seeks service connection for a thyroid 
disorder due to service or to service-connected 
gastrointestinal disability.  The veteran's service treatment 
records do not reveal any complaints or findings of a thyroid 
disorder, including on discharge medical examination in 
September 1967.  

The initial medical evidence of a thyroid disorder was when 
hypothyroidism was noted in December 1997.  According to an 
October 2004 statement from a VA doctor, the Veteran's 
hypothyroid disease was aggravated by his service-connected 
gastrointestinal disability.

According to a March 2006 opinion from a VA endocrinologist 
who had reviewed the claims files, the Veteran's 
hypothyroidism was not causally related to his service-
connected gastrointestinal disability.  This decision was 
based on a two hour and twenty minute review of the claims 
files and pertinent medical information.

The Board, which notes that there is medical evidence both 
for and against the claims, is obligated under 38 U.S.C.A. § 
7104(d) (West 2002) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The initial evidence of a thyroid disorder was not until many 
years after service discharge, and there is no evidence 
linking the current thyroid disability to service on a direct 
basis.  However, there is evidence both for and against the 
claim as secondary to service-connected gastrointestinal 
disability.

After review of the evidence as a whole, the Board finds the 
evidence against the claim to be more probative than the 
evidence in favor of the claim.

First, the statement in favor of the claim from a VA doctor 
is not noted to be based on a review of the entire claims 
files, as was the March 2006 VA opinion against the claim.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  

Moreover, the statement in favor of the claim appears to be 
primarily based on the veteran's subjective history since no 
supporting rationale was provided.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion). 

In contrast, the VA endocrinologist spent two hours and 
twenty minutes reviewing the file in March 2006 and provided 
an opinion that discussed the relevant evidence in the claims 
files.  He provided an approximately two page opinion which 
cited evidence in the claims files and noted that his opinion 
was also based on the Veteran's familial risk factors and the 
epidemiology of the disease in the general population.

The Board has considered the Veteran's testimony and written 
contentions.  However, as a layperson without the appropriate 
medical training and expertise, the Veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

The preponderance of the evidence is against the claim for 
service connection for a thyroid disorder, to include on a 
secondary basis, and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a thyroid disorder, the 
appeal to this extent is allowed.

Service connection for a thyroid disorder is denied.


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability.  Accordingly, 
the claim for service connection for a low back disability 
should be considered by the RO on a de novo basis prior to 
any further action by the Board.  Curry v. Brown, 7 Vet. App. 
59, 67 (1994); see also Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Although the October 2004 medical statement that the Veteran 
has degenerative disease of the low back related to service-
connected gastrointestinal disability is new and material 
with respect to the issue of service connection for a low 
back disability, this statement does not provide any 
supporting rationale.  

Although the Veteran has noted that he was evaluated for his 
service-connected gastrointestinal disability by VA in 2008, 
there is no medical evidence from 2008 on file.  In fact, 
there is no current medical evidence on file on the severity 
of the Veteran's service-connected gastrointestinal 
disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Therefore, this issue is REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO will contact the Veteran 
and ask him to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for a low back 
disability and for an increased 
evaluation for service-connected 
gastrointestinal disability, including 
records of any evaluation performed in 
2008.  After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the AMC/RO should obtain and associate 
with the file all records that are not 
currently on file.  If the AMC/RO is 
unsuccessful in obtaining any such 
records identified by the Veteran, it 
should inform the Veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
the likely etiology of his current low 
back disability.  The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should provide an opinion 
whether the Veteran's current low 
back disability was either incurred 
in or aggravated by service or by 
service-connected disability.  A 
complete rationale for all opinions 
must be provided.   

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.

3.  The AMC/RO must also schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
current severity of his service-connected 
gastrointestinal disability.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected 
gastrointestinal disability.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of all indicated 
development, the AMC/RO should 
readjudicate the reopened claim of 
service connection for a low back 
disability and the claim for an 
evaluation in excess of 60 percent for 
service-connected gastrointestinal 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
may present additional evidence or argument while the case is 
in remand status at the AMC/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


